Case 3:17-cv-01104-VLB Document 82-152 Filed 05/15/19 Page 1 of 9




           Exhibit 152
     Case 3:17-cv-01104-VLB Document 82-152 Filed 05/15/19 Page 2 of 9
2/21/2019                      Tamar Gendler                             Page:

                        UNITED STATES DISTRICT COURT

                            DISTRICT OF CONNECTICUT

                                   :
      SUSAN BYRNE                  :   CIVIL ACTION
               Plaintiff           :
      VS.                          :   3:17-CV-01104
                                   :
      YALE UNIVERSITY, INC,        :   (VLB)
               Defendant.          :




      DEPOSITION OF:    TAMAR GENDLER

      DATE:   FEBRUARY 21, 2019

      TIME:   10:30 A.M.

      HELD AT:   YALE UNIVERSITY

                 2 WHITNEY AVENUE

                 NEW HAVEN, CONNECTICUT




                  Reporter:    Margaret A. Bull, LSR 00023


                            CASSIAN REPORTING, LLC
                           21 OAK STREET, SUITE 307
                              HARTFORD, CT 06106
                                 860-595-7462




                           Cassian Reporting, LLC
              (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-152 Filed 05/15/19 Page 3 of 9
2/21/2019                        Tamar Gendler                            Page: 47

  1         A     I'm not qualified to pass judgments on human

  2    nature.

  3         Q     Okay, fair enough.    So if a senior faculty member, a

  4    voting member of some department is voting on a tenure

  5    application of a junior faculty member who is coming up for

  6    tenure, if say the senior faculty member is related, you

  7    know, in a sort of family way, you know, blood relative of

  8    the junior faculty member, is there some principle or policy

  9    that guides whether or not the senior faculty member should

 10    or should not vote on his or her family member's tenure

 11    application?

 12               MS. CHAVEY:    Objection.   Go ahead.

 13               THE WITNESS:    We have a norm that people do not vote

 14    on cases of individuals to whom they are related by blood or

 15    marriage.

 16    BY MS. WIKTOR:

 17         Q     Now, is it -- so that norm, how is that norm applied

 18    or implemented?

 19         A     I don't understand the question.

 20         Q     Okay. So if the norm is that senior faculty member

 21    should not or does not vote on the tenure or promotion

 22    application of someone he or she is related to by blood or

 23    marriage, is it automatic that that person is left out of the

 24    vote; or is it a matter of, you know, the senior faculty

 25    member says, I am not going to vote on this because of X, Y,

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-152 Filed 05/15/19 Page 4 of 9
2/21/2019                       Tamar Gendler                             Page: 48

  1    Z?

  2              MS. CHAVEY:    Objection.

  3              THE WITNESS:    So we have many departments which have

  4    married couples in those departments.       When those departments

  5    have votes about faculty member A, the spouse who is faculty

  6    member B, steps out of the room.

  7         Q    And is the expectation that faculty member B steps

  8    out of the room on his or her own initiative?

  9              MS. CHAVEY:    Objection.

 10              THE WITNESS:    That hasn't arisen as a concern.

 11    BY MS. WIKTOR:

 12         Q    Okay. So when you say it hasn't arisen as a concern,

 13    is the implication that faculty member B always leaves him or

 14    herself out of it?

 15              MS. CHAVEY:    Objection.

 16              THE WITNESS:    I couldn't know about every case in

 17    all fifty FAS departments.

 18    BY MS. WIKTOR:

 19         Q    But it is the case that it has never come to your

 20    attention where faculty member B refuses to exclude him or

 21    herself from a vote on his wife or her husband or --

 22         A    I have not heard of any such case.

 23         Q    Okay.   Now, are there -- so other than that norm

 24    where relatives should not vote on one another's tenure or

 25    promotion candidacies, are there any other categories where

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-152 Filed 05/15/19 Page 5 of 9
2/21/2019                       Tamar Gendler                             Page: 49

  1    there's a norm that's set, you know, that indicates that

  2    someone should not participate in a vote?

  3         A    If you are divorced from that person.

  4         Q    Okay.   So other than blood, marriage, or former

  5    marriage, are there any other instances where there's a norm

  6    that says you shouldn't vote?

  7         A    None that I know of.

  8         Q    Is there some policy, procedure, or practice that

  9    governs the participation or not in voting on a tenure and

 10    promotion candidacy that relates to conflict of interest,

 11    other than the ones that have to do with marital or familial

 12    relations that you just described?

 13              MS. CHAVEY:    Objection.

 14              THE WITNESS:    I don't know.

 15    BY MS. WIKTOR:

 16         Q    Now, in an instance where, so let's say the senior

 17    faculty member in the -- use a fake department -- the

 18    underwater basket weaving department.       So there's a junior

 19    faculty member who is coming up for tenure in underwater

 20    basket weaving, and that junior faculty member is the subject

 21    of a strong negative, animus by a senior faculty member

 22    because the junior faculty member had an affair with the

 23    senior faculty member's spouse.       The senior faculty member is

 24    justifiably very unhappy about that fact.       Is there some norm

 25    or rule or policy that governs the senior faculty member's

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-152 Filed 05/15/19 Page 6 of 9
2/21/2019                        Tamar Gendler                            Page: 82

  1    been about how long the review would take?

  2         A    No, but it was expected to be shorter than it was.

  3         Q    And in the end, the duration of the review was

  4    several months; is that right?

  5         A    I don't know.    That's -- that's an easy question to

  6    answer, but I'm not the one to answer it.

  7         Q    So at or after the conclusion of the investigation,

  8    you were given a report of the investigation or review; is

  9    that correct?

 10         A    At the conclusion of the review, I was given a copy

 11    of the review.

 12         Q    Okay.   So this is what was previously marked

 13    Plaintiff's 14.

 14         A    Um-hum.

 15         Q    This is the climate review report and exhibits.

 16         A    Um-hum.

 17         Q    It's already been identified.      Is this -- when you

 18    said that you were given a copy of the review, is this what

 19    you were given a copy of?

 20         A    I'm not sure I've even seen the exhibits.

 21         Q    Okay.   So let's --

 22         A    May I unclasp this?

 23         Q    Yes, of course.    The first forty-eight pages of the

 24    document.    There are, in addition to the Bates numbers, there

 25    are on the actual report, there are page numbers in the

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-152 Filed 05/15/19 Page 7 of 9
2/21/2019                        Tamar Gendler                            Page: 83

  1    middle.

  2               So beginning on 3112, that's the Bates Number on the

  3    right list of exhibits.

  4         A     Yes.

  5         Q     Okay.   So the other group of documents, the first

  6    forty-eight pages that you have in your left hand, I will ask

  7    you to look at that.      I'm going to ask you if this is -- if

  8    you received a copy of this report after the conclusion of

  9    the climate review?

 10               MS. CHAVEY:    Can I take a quick look at that?

 11               THE WITNESS:    I can't tell you whether these were

 12    the exact forty-eight pages.       I did receive a copy of the

 13    report with this title.

 14    BY MS. WIKTOR:

 15         Q     Okay. And was the report, do you recall if it was

 16    signed by Barbara Gorin and Jamaal Thomas?

 17         A     I recall that it was signed by the people who

 18    conducted the review.      I didn't recall that those were their

 19    names.

 20         Q     Okay.   And so when you received the copy of the

 21    report that you reviewed, did you read it?

 22         A     Yes.

 23         Q     Okay.   Did you read it fairly closely?

 24         A     Yes.

 25         Q     Okay.   And so if you -- so looking at the remaining

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-152 Filed 05/15/19 Page 8 of 9
2/21/2019                        Tamar Gendler                         Page: 102

  1    relations with the secretarial staff.       So that doesn't make

  2    such allegations.     Otherwise, I don't know what was brought

  3    to my attention when.

  4              But it certainly the case that the Yale Daily News

  5    articles, to which you directed my attention, make reference

  6    to certain sorts of allegations.      And those -- yes, actually

  7    in the debrief that I gave to the community after the climate

  8    report was put out, reference I believe was made to some such

  9    allegations.

 10    BY MS. WIKTOR:

 11         Q    Okay.   So --

 12         A    I'm looking at the climate, right.      So anything that

 13    was referred to in the climate review, I obviously had heard

 14    about because I read that climate review closely.           So I'm

 15    looking to see what concerns, sexual harassment and

 16    misconduct.    Yes.   So here we see on Page 30, byrne 003093 a

 17    discussion of that issue.

 18         Q    Okay.

 19         A    So I had certainly seen that on March 24th or

 20    whenever this was given to me.      March -- so, yes, I had seen

 21    these exact paragraphs that we have here previously in March

 22    of 2015 or March of 2016, whenever this was given.

 23         Q    Well, so the -- well, the anonymous letter was March

 24    of 2015, correct?

 25         A    Okay.   Sorry, but the anonymous letter -- my reading

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-152 Filed 05/15/19 Page 9 of 9
2/21/2019                       Tamar Gendler                         Page: 238

  1    STATE OF CONNECTICUT        :

  2    COUNTY OF HARTFORD          :

  3

  4            I, MARGARET A. BULL, a Commissioner duly commissioned
       and qualified in and for the State of Connecticut, do hereby
  5    certify that pursuant to notice there came before me on the
       21st day of February, 2019, the following-named person, to
  6    wit: Tamar Gendler, who was by me duly sworn to testify to
       the truth and nothing but the truth; that she was thereupon
  7    carefully examined upon her oath and her examination was
       reduced to writing under my supervision; that this deposition
  8    is a true record of the testimony given by the witness.

  9

 10            I further certify that I am neither attorney nor
       counsel for nor related to nor employed by any of the parties
 11    to the action in which this deposition is taken; and
       further, that I am not a relative or employee of any attorney
 12    or counsel employed by the parties hereto or financially
       interested in this action.
 13

 14           IN WITNESS THEREOF, I have hereunto set my hand and
       affixed my seal this 4th day of March, 2019.
 15

 16

 17

 18

 19

 20

 21                                ________________________________
                                   MARGARET A. BULL, Commissioner
 22

 23
       My Commission Expires: November 30, 2021
 24

 25

                            Cassian Reporting, LLC
               (860) 595-7462 - scheduling@cassianreporting.com
